Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present Application is the continuation of Application No. 13/691,843 that was issued as US Patent No. 9,370,200. 
	Applicant’s amendment filed 06/17/2021 is acknowledged. 
	Claims 1, 9, 11, 18, 20 have been amended. 
	Claims 1-20 are being considered on the merits.
	The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Examiner’s Statement of Reasons for Allowance
	The closest prior arts are US 2003/0232109 and US 2006/0057251 disclosing high protein dried distiller’s grains with solubles (DDGS) and mid-level protein dried distiller’s grains with solubles (DDGS); respectively. Said documents disclose producing DDGS when corn endosperm is liquefied and saccharified and subsequently fermented to produce ethanol. Nor do they disclose producing fermentable sugars from DDGS using cellulase and/or fermenting the treated DDGS using a microbe to produce exopolysaccharides in the high protein product. 
	The presently claimed method of producing a high protein dried distiller’s grains with solubles (DDGS) optionally uses extrusion and/or cellulose degrading enzymes to produce fermentable sugars in DDGS which is fermented using an exopolysaccharide producing organism, e.g. Aureobasidium pullulans. The resulting product is a high protein dried distiller’s grains with solubles (DDGS) comprising proteins, microbes (used for fermentation) and exopolysaccharides. Exopolysaccharides act as binders in pelleting the material and are known as immunostimulant materials when fed to animals. 
	Claims 1-20 are novel and unobvious. Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.